Exhibit 10.55

AMENDMENT NO. 1 TO AMENDED AND RESTATED SUBORDINATION AGREEMENT

(Senior Subordinated Notes)

This AMENDMENT NO. 1 TO AMENDED AND RESTATED SUBORDINATION AGREEMENT, dated as
of December 23, 20011 (“Amendment No. 1”), is entered into among THE PRINCETON
REVIEW, INC., a Delaware corporation (“Borrower”), TEST SERVICES, INC., a
Colorado corporation (“Test Services”), PRINCETON REVIEW OPERATIONS, L.L.C., a
Delaware limited liability company (“Princeton Operations”), THE PRINCETON
REVIEW OF ORANGE COUNTY, LLC, a Delaware limited liability company (“Princeton
Orange County”), PENN FOSTER, INC., a Pennsylvania corporation (“Penn Foster”
and together with The Princeton Review, Inc., each individually a “Borrower” and
collectively, the “Borrowers”), PENN FOSTER EDUCATION GROUP, INC., a Delaware
corporation (“PF Group”; and together with Borrowers, Test Services, Princeton
Operations, and Princeton Orange County, and each other Person who hereafter
becomes an “Obligor” hereunder by execution of a joinder hereto substantially in
the form of Annex II, each individually an “Obligor” and collectively, the
“Obligors”), the undersigned holders of Subordinated Indebtedness (as
hereinafter defined), (each such holder, together with its successors and
assigns, individually, a “Subordinated Creditor” and collectively, the
“Subordinated Creditors”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, in its capacity as agent (including any successor agent, the
“Senior Agent”) for the Lenders (as hereinafter defined).

WHEREAS, the Obligors, the Subordinated Creditors and the Senior Agent have
entered into that certain Amended and Restated Subordination Agreement, dated as
of November 9, 2011 (as heretofore amended, the “Subordination Agreement”); and

WHEREAS, the Obligors, the Subordinated Creditors and the Senior Agent, on
behalf of the Senior Lenders, wish to amend the Subordination Agreement in
certain respects in order to allow the Obligors to amend and restate the
Original Credit Agreement (as defined in the Credit Agreement, as defined in the
Subordination Agreement).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Obligors, the Subordinated Creditors and the
Senior Agent agree as follows:

Section 1.

DEFINED TERMS

Unless otherwise provided, all capitalized terms used herein shall have the
meanings ascribed thereto in the Subordination Agreement, as amended hereby.

Section 2.

AMENDMENTS

Subject to the satisfaction of the condition to effectiveness referred to in
Section 3 below, the Subordination Agreement is hereby amended as follows:

 

  (a) The definition of Collateral contained in Section 1 of the Subordination
Agreement is hereby replaced in its entirety with the following:

Collateral means all assets and properties of any kind whatsoever, real or
personal, tangible or intangible and wherever located, of any Obligor, whether
now owned or hereafter acquired, upon which a Lien (including, without
limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter
granted or purported to be granted by such Person in favor of a Secured
Creditor, as security for all or any part of the Obligations; provided that the
deposit account of TPR with JPMorgan Chase Bank N.A. and numbered 428337153,
which is or is required to be subject to a deposit account control agreement in
favor of certain of the Subordinated Creditors and all cash, proceeds and all
other rights and interest relating to such account shall be excluded from the
definition of Collateral for all purposes hereunder.



--------------------------------------------------------------------------------

Section 3.

CONDITIONS TO EFFECTIVENESS

This Amendment No. 1 shall be effective upon receipt by the Subordinated
Creditors and the Senior Agent of one or more counterparts of this Amendment
No. 1 executed and delivered by the Obligors, the Subordinated Creditors and the
Senior Agent.

Section 4.

LIMITATION ON SCOPE

Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Subordination Agreement shall remain in
full force and effect in accordance with its terms. The amendments set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be waivers of, amendments of, consents to or modifications of any term or
provision of the Subordination Agreement or any other document or instrument
referred to therein or of any transaction or further or future action on the
part of any party hereto except to the extent specifically provided for herein.

Section 5.

MISCELLANEOUS

 

  (a) This Amendment No. 1 is being delivered in the State of New York.

 

  (b) Each of the parties hereto hereby ratifies and confirms the Subordination
Agreement as amended hereby, and agrees that, as amended hereby, the
Subordination Agreement remains in full force and effect.

 

  (c) This Amendment No. 1 may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

 

  (d) All references in the Credit Agreement, the Loan Documents and the
Subordinated Note Purchase Agreement to the “Senior Subordination Agreement” and
all references in the Subordination Agreement as amended hereby to “this
Agreement,” “hereof,” “herein” or the like shall mean and refer to the
Subordination Agreement as amended by this Amendment No. 1 (as well as by all
subsequent amendments, restatements, modifications and supplements thereto).



--------------------------------------------------------------------------------

  (e) This Amendment No. 1 may be executed by one or more of the parties hereto
in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment No. 1
by facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

[signature pages follow]



--------------------------------------------------------------------------------

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

SUBORDINATED CREDITORS: SANKATY CREDIT OPPORTUNITIES IV, L.P. By:  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations FALCON
STRATEGIC PARTNERS III, LP By: Falcon Strategic Investments III, LP, its general
partner By: Falcon Strategic Investments GP III, LLC, its general partner By:  

/s/ John Schnabel

Name:   John Schnabel Title:   Director FALCON MEZZANINE PARTNERS II, LP By:
Falcon Mezzanine Investments II, LLC, its general partner By:  

/s/ John Schnabel

Name:   John Schnabel Title:   Vice President FMP II CO-INVESTMENT, LLC By:  

/s/ John Schnabel

Name:   John Schnabel Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

SENIOR AGENT: GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
Administrative Agent By:  

/s/ Laura S. DeAngelis

Its:   Duly Authorized Signatory OBLIGORS: THE PRINCETON REVIEW, INC., a
Delaware corporation By:  

/s/ Christian G. Kasper

Name:   Christian G. Kasper Title:   EVP & CFO PRINCETON REVIEW OPERATIONS,
L.L.C., a Delaware limited liability company By:  

/s/ Christian G. Kasper

Name:   Christian G. Kasper Title:   Vice President and Treasurer THE PRINCETON
REVIEW OF ORANGE COUNTY, LLC, a Delaware limited liability company By:  

/s/ Christian G. Kasper

Name:   Christian G. Kasper Title:   Vice President and Treasurer PENN FOSTER,
INC., a Pennsylvania corporation By:  

/s/ Christian G. Kasper

Name:   Christian G. Kasper Title:   Vice President and Treasurer PENN FOSTER
EDUCATION GROUP, INC., a Delaware corporation By:  

/s/ Christian G. Kasper

Name:   Christian G. Kasper Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SUBORDINATION AGREEMENT]